983 F.2d 1058
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Melvin MEREDITH, a/k/a Monk, Defendant-Appellant.
No. 92-7052.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 30, 1992Decided:  December 23, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CR-85-541, CA-92-2517)
Melvin Meredith, Appellant Pro Se.
Catherine Curtis Blake, Office of the United States Attorney, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before WILKINS and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Melvin Meredith appeals from the district court's dismissal of his 28 U.S.C. § 2255 (1988) motion.  Meredith brought the current motion alleging that his presentence investigation report included information about criminal activity for which he was not convicted.


2
First, Meredith's claims are that the uncharged crime was not discussed at trial and that the presentence report did not itself prove him guilty of the uncharged crime.  The crime need not have been discussed at trial to be included in the presentence report.  See Fed.  R. Crim.  P. 32(c).  And the report need not have itself proved Meredith's guilt on the uncharged crime.  See id.;  United States v. Roberts, 881 F.2d 95, 104-06 (4th Cir. 1989);   Williams v. New York, 337 U.S. 241, 246 (1949).  Second, it appears that Meredith failed to bring these claims on direct appeal, thus waiving further review.   United States v. Emanuel, 869 F.2d 795 (4th Cir. 1989).  Finally, Meredith previously brought another § 2255 motion.  Thus, the current motion is successive and need not have been entertained by the district court.  Rule 9(b), Rules Governing § 2255 Proceedings.  The motion was appropriately dismissed.  Therefore, we affirm the dismissal of the motion.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED